Order entered July 9, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00844-CV

                             JAMES BELL MCCOY, Appellant

                                             V.

                            CRAIG WATKINS, ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13955-B

                                           ORDER
       We GRANT appellant’s June 26, 2014 motion for an extension of time to file a notice of

appeal. The notice of appeal filed in the trial court on June 25, 2014 is deemed timely for

jurisdictional purposes.

       We GRANT appellant’s June 26, 2014 motion requesting permission to file only one

copy of documents filed with this Court.

                                                    /s/   ADA BROWN
                                                          JUSTICE